Citation Nr: 1115267	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  10-13 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada


THE ISSUE

Entitlement to a compensable disability evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

 The appellant is a Veteran who served on active duty from July 1968 to June 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Reno, Nevada RO which, in pertinent part, granted service connection for hypertension at a noncompensable disability evaluation, effective March 15, 2001.  

In February 2011, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

The Veteran testified that his disability has worsened since his most recent VA examination in July 2010.  He also testified that his VA-prescribed medications for hypertension have been increased since that time.  In support of his contentions, the Veteran submitted a January 2011 medical note from his treating VA internist Dr. J.C., stating, "[The Veteran] is undergoing evaluation and treatment for unstable high blood pressure."  He also submitted calendar printouts of the months of December 2010 and January 2011 documenting his daily home blood pressure readings, as taken by his wife or himself, with notations of systolic pressure readings predominantly over 160.  He also submitted statements from himself and his wife indicating that his blood pressure was taken only once during the July 2010 VA examination; he disagreed with the RO's findings of three blood pressure readings from the July 2010 examination and insists that a single reading was taken when he first entered the office.  The Veteran's wife stated that the Veteran was first prescribed medications for high blood pressure in 1980 and sought continuous private treatment before beginning VA treatment for hypertension. 

Because the evidence appears to indicate a worsening of symptoms, and the Veteran is competent to observe an increase in his prescribed medications, a contemporaneous examination is necessary to assess the current severity of his hypertension.   

Additionally, the Veteran testified that he receives ongoing VA treatment for hypertension, with his most recent appointment occurring in January 2011.  A review of the claims file found that the most recent VA treatment records associated with the record are from September 2010.  Records of any VA treatment the Veteran may have received for hypertension since then are constructively of record, are likely to contain pertinent information, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran has received for hypertension since September 2010.

2.  The RO should then arrange for a medical examination of the Veteran to assess the current severity of his hypertension.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating hypertension, and the findings reported must be sufficiently detailed to allow for rating under those criteria.  The examiner must explain the rationale for all opinions offered.

3.  The RO should then re-adjudicate the Veteran's claim, to include a finding of whether or not the schedular criteria are adequate to rate his hypertension.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


